Citation Nr: 0421740	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  03-06 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening the claim of entitlement to service 
connection for a lumbar spine disbility.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel

INTRODUCTION

The veteran served on active duty from October 1952 to August 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In 
March 2004, the veteran, his spouse, and his representative 
appeared at a hearing at the RO before the undersigned 
Veterans Law Judge.  

The issue of service connection for a lumbar spine disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed decision of November 2000, the RO 
refused to reopen the claim of service connection for a 
lumbar spine disbility on the basis that new and material 
evidence had not been presented.  

2.  The evidence reviewed and submitted since the RO denied 
the claim in November 2000 is not cumulative and redundant, 
and by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The November 2000 RO refusal to reopen the claim of 
service connection for a lumbar spine condition is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002).

2.  Evidence submitted since the RO refused to reopen the 
claim of service connection for a lumbar spine condition in 
November 2000 is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the issue of whether new and 
material evidence was submitted to reopen the veteran's claim 
for service connection for a lumbar spine disability with 
respect to the Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5100 et. seq. (West 2002).  Given the favorable 
outcome set forth below on the question of new and material 
evidence, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  Thus, the additional delay in the 
adjudication of these issues, which would result from a 
remand solely to allow the RO to apply the VCAA, would not be 
justified.  In other words, the veteran will not be 
prejudiced by the Board proceeding to a decision on the 
question of new and material evidence as the outcome results 
in the reopening of the claim.  

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a), 
20.1104 (2003).  However, if new and material evidence is 
presented or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed on August 21, 2001.  

The Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen the 
claim, regardless of what the RO may have determined in this 
regard.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The veteran filed his initial claim of service connection for 
a back disability in August 1991.  The RO denied the claim in 
October 1991 on the basis that the complaints in service 
failed to reveal any injury, disease process, or objective 
findings of back condition, as well as no evidence showing a 
connection to a service-connected hemorrhoid condition.  The 
veteran was notified of this decision in October 1991 and 
this letter provided him with information as to his 
procedural and appellate rights.  He did not appeal this 
decision.  Thus, this decision is final.  38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

The veteran filed an application to reopen the claim in June 
2000 and indicated that he was afforded treatment for his 
back condition while employed at a packinghouse after 
service.  He also reported that the injury was incurred when 
he was forced to carry a backpack full of rocks during 
service.  The RO denied the claim in November 2000 on the 
basis that the evidence was not new and material.  The 
veteran filed a timely notice of disagreement and a statement 
of the case was issued.  However, the veteran did not file a 
timely substantive appeal, and the decision became final.  

At the time of the November 2000 denial, the evidence of 
record consisted of the veteran's service medical records, a 
1984 VA examination report, and VA outpatient treatment 
records dated from 1980 to 1998.  The service medical records 
show that the veteran complained of backaches and an examiner 
found a slight curvature of the spine.  It was ultimately 
determined that it was psychogenic and that x-rays were 
negative.  In 1984, the VA examiner determined that the 
degenerative changes noted on an x-ray were due to the aging 
process.  Post-service records dated in the 1980s and 1990s, 
including a 1984 VA examination report, reveal reported 
diagnoses of degenerative arthritis, degenerative joint 
disease, spinal stenosis at L3-L4, and disk herniation at L4-
L5 and L5-S1.

Subsequent to the November 2000 denial, the veteran and his 
wife testified at personal hearing in March 2004.  At that 
time, the veteran testified that he injured his back during 
service when a lieutenant filled the veteran's pack with 
rocks and made him carry it a long distance.  During that 
time, his hemorrhoids and piles flared up and he started 
bleeding.  He twisted his back and had to be carried to a 
tent for treatment, including surgery.  After service, the 
veteran worked at a packing house and for the city, but 
stated he did not injure his back during this time.  The 
veteran stated that VA physicians, at the Jefferson Barracks 
VA, recently advised him that his back problem was related to 
service.  The veteran's wife testified that they have been 
married for almost 50 years and that the veteran suffered 
from back problems since his discharge from service.  She was 
not aware of any intercurrent injuries.  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  The Board finds 
that the veteran's wife's testimony is presumed credible and 
in this instance, is new and material as it supports the 
veteran's previous statements and was not previously of 
record.  Moreover, the veteran's testimony that VA physician 
have related his current back problem to service and that he 
was treated at VA in 1970 is credible.

This evidence is relevant and probative of the issue and 
bears directly and substantially upon the facts regarding 
whether the veteran's currently diagnosed lumbar spine 
disorder is of service origin.  Therefore, the claim is 
reopened.  




ORDER

New and material evidence has been presented to reopen the 
claim of service connection for a lumbar spine disability, 
and to this extent only, the appeal is granted.  


REMAND

As discussed above, the Board has determined that new and 
material evidence has been submitted to reopen the veteran's 
claims of entitlement to service connection for a lumbar 
spine disability.  In light of the Board's decision, the 
entire record must be reviewed on a de novo basis.  

The service medical records do show that the veteran 
complained of back pain during service with X-ray findings of 
spine curvature; however, it was ultimately determined to be 
psychogenic.  The veteran's spouse of 50 years testified that 
the veteran had complained and suffered back pain since his 
discharge from service.  Moreover, the veteran provided 
information concerning ongoing medical treatment in the years 
immediately after his discharge from service as well as 
current treatment in which VA physicians reportedly related 
the veteran's back problem to service.  The veteran reported 
18 years of treatment provided by his employer and VA 
treatment beginning in the 1970s.  However, those records are 
not associated with the claims file.  Therefore, an attempt 
to obtain such records should be made and the veteran should 
be afforded an examination.  

VA's duty to assist includes obtaining recent medical records 
and thorough and contemporaneous examinations in order to 
determine the nature and etiology of the veteran's 
disabilities.  38 C.F.R. § 3.159(b)(c)(4) (2003).  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the AMC for the following development:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the veteran (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the veteran is expected to provide and 
(4) request that the veteran provide any 
evidence in his possession that pertains 
to the claim.  He must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file.  

2.  The AMC should contact the veteran, 
and request that he identify any health 
care provider that treated him for his 
lumbar spine disability.  Specifically, 
the veteran should be asked to provide 
information concerning treatment records 
from his former employer, if possible.  
Once the release is obtained for such 
records, the AMC should secure the 
records and associate them with the 
claims file.  All attempts to secure this 
evidence must be documented in the claims 
folder.  If, after making reasonable 
efforts to obtain named records the AMC 
is unable to secure same, the AMC must 
notify the veteran and (a) identify the 
specific records the AMC is unable to 
obtain; (b) briefly explain the efforts 
that the AMC made to obtain those 
records; and (c) describe any further 
action to be taken by the AMC with 
respect to the claim.  The veteran must 
then be given an opportunity to respond.

3.  The AMC should attempt to secure the 
veteran's VA treatment records dated in 
the 1970s from the St. Louis VAMC as well 
as all VAMC clinical records and X-ray 
reports from the St. Louis VA and 
Jefferson Barracks VAMC from 1999 to 
present.  All attempts to secure this 
evidence must be documented in the claims 
folder.  If, after making reasonable 
efforts to obtain named records the AMC 
is unable to secure same, the AMC must 
notify the veteran and (a) identify the 
specific records the AMC is unable to 
obtain; (b) briefly explain the efforts 
that the AMC made to obtain those 
records; and (c) describe any further 
action to be taken by the AMC with 
respect to the claim.  The veteran must 
then be given an opportunity to respond.

4.  After completion of #1-3 above, the 
AMC should schedule the veteran for a VA 
examination for the purposes of 
ascertaining the current diagnosis and 
etiology (in service, or post-service) of 
any lumbar spine disorder(s).  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior the examination.   The 
examiner should integrate the previous 
findings and diagnoses with current 
findings to obtain an accurate picture of 
the nature of the veteran's lumbar spine 
disability.  The examiner is request to 
provide an opinion as to whether it is as 
least as likely as not that any lumbar 
spine disorder is of related to service 
to include the back complaints and 
findings noted therein.  Any opinions 
expressed by the medical examiner should 
be accompanied by a complete rationale 
and should address the service medical 
records and the post-service medical 
evidence.  

5.  The veteran is notified that it is 
his responsibility to report for all 
examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

6.  After undertaking any other 
development deemed essential, the AMC 
should re-adjudicate the veteran's claim 
on appeal.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



